ALLOWABILITY NOTICE
Claims 1, 3-5 and 7-18 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/21/2021 and 4/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bogdan Zinchenko on 6/28/2021.

The claims are amended as follows:

1.	(Currently Amended) A method of exchanging a combined cryptographic key between a first node and a second node, 
comprises a quantum communication network wherein information is encoded on weak light pulses, and wherein the first communication network comprises at least one intermediate node, other than the first node and the second node, said intermediate node configured to receive and transmit a signal encoded on weak light pulses, wherein the first node is configured to exchange a quantum cryptographic key with the at least one intermediate node, wherein the quantum cryptographic key is combined with a local secret key; and 
	the first node and the second node being configured to:
	exchange one or more first cryptographic keys on the first communication network;
	exchange one or more second cryptographic keys on the second communication network; and
	form the combined cryptographic key by combining the one or more first cryptographic keys and the one or more second cryptographic keys, such that the first node and the second node share knowledge of the combined cryptographic key,
wherein the second communication network is a classical network connecting the first node and the second node without relying on the at least one intermediate node, the second communication network comprising a communication channel between the first node and the second node.

2.	(Cancelled).

3.	(Currently Amended) [[A]] The method according to claim [[2]] 1 wherein the first node is configured to send information through the first communication network to:
	
	generate the local secret key, the local secret key being used to form the one or more first cryptographic keys;
	form a further key using the local secret key and the quantum cryptographic key; and
	transmit the further key to the at least one intermediate node.

4.	(Currently Amended) [[A]] The method according to claim 3, wherein the at least one intermediate node is configured to:
	receive the further key;
	extract the local secret key using the further key and the exchanged quantum cryptographic key;
	form a second further key using the local secret key and the second quantum cryptographic key; and
	transmit the second further key to another of the at least one intermediate node or to the second node.

5.	(Currently Amended) [[A]] The method according to claim 4, wherein the second node is configured to:
	receive the second further key; and
	extract the local secret key using the second further key and the second quantum cryptographic key, such that the second node has knowledge of the local secret key generated by the first node.

6.	(Cancelled).

7.	(Currently Amended) [[A]] The method according to claim [[6]] 1 wherein the second cryptographic key is exchanged between the first node and the second node using a classical key exchange protocol.

8.	(Currently Amended) [[A]] The method according to claim 7 wherein the classical key exchange protocol uses a quantum-resistant algorithm.

9.	(Currently Amended) [[A]] The method according to claim 8 wherein the quantum-resistant algorithm comprises lattice, multivariate, hash, code, and supersingular elliptic curve cryptography.

10.	(Currently Amended) [[A]] The method according to claim 1 wherein the one or more first cryptographic keys and the one or more second cryptographic keys are combined using operations comprising exclusive-or, and/or universal hashing, and/or pseudorandom functions.

11.	(Currently Amended) [[A]] The method according to claim 10 wherein the one or more first cryptographic keys have equal lengths with the one or more second cryptographic keys.

12.	(Currently Amended) [[A]] The method according to claim 10 wherein the one or more first cryptographic keys have different lengths from the one or more second cryptographic keys.

13. 	(Currently Amended) [[A]] The method according to claim 1 wherein the first node and the second node are configured to store the one or more first cryptographic keys in an indexed key store, wherein each entry in the indexed key store corresponds to a particular pair of the first node and the second node.

14.	(Currently Amended) [[A]] The method according to claim 13 wherein the first node and/or the second node comprises a counter, the value of the counter being used to select the one or more first cryptographic key corresponding to the particular pair of the first node and the second node.

15.	(Currently Amended) [[A]] The method according to claim 14 wherein the counter is incremented after the one or more first cryptographic key is provided.

16.	(Currently Amended) A communication network for exchanging a combined cryptographic key between a first node and a second node, wherein
	the first node and the second node are connected through a first communication and a second communication network, the first communication network comprising a quantum communication network wherein information is encoded on weak light pulses, and comprising at least one intermediate node, other than the first node and the second node, said intermediate node configured to receive and transmit a signal encoded on weak light pulses, wherein the first node is configured to exchange a quantum cryptographic key with the at least one intermediate node, wherein the quantum cryptographic key is combined with a local secret key; and
wherein the second communication network is a classical network connecting the first node and the second node without relying on the at least one intermediate node, the second communication network comprising a communication channel between the first node and the second node; and 
	the first node and the second node are configured to:
		exchange one or more first cryptographic keys on the first communication network;
		exchange one or more second cryptographic keys on the second communication network; and
		form the combined cryptographic key by combining the one or more first cryptographic keys and the one or more second cryptographic keys, such that the first node and the second node share knowledge of the combined cryptographic key.

17.	(Currently Amended) [[A]] The communication network according to claim 16 wherein the first communication network comprises at least one intermediate node, other than the first node and the second node, said intermediate node configured to receive and transmit a signal encoded on weak light pulses.

18.	A first node configured to exchange a combined cryptographic key with a second node on a communication network, 
	the first node being connected to at least one intermediate node through a first communication network, the first communication network comprising a quantum communication network wherein information is encoded on weak light pulses, wherein the first communication network comprises at least one intermediate node, other than the first node and the second node, said intermediate node configured to receive and transmit a signal encoded on weak light pulses, wherein the first node is configured to exchange a quantum cryptographic key with the at least one intermediate node, wherein the quantum cryptographic key is combined with a local secret key; 
	the first node being without relying on the at least one intermediate node;
	the first node and the second node being further configured to:
	exchange one or more first cryptographic keys on the first communication network;
	exchange one or more second cryptographic keys on the second communication network, wherein the second communication network is a classical network connecting the first node and the second node without relying on the at least one intermediate node, the second communication network comprising a communication channel between the first node and the second node; and
	form the combined cryptographic key using the one or more first cryptographic keys and the one or more second cryptographic keys, such that the first node and the second node share knowledge of the combined cryptographic key.

Reasons for Allowance
Claims 1, 3-5 and 7-18 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Hong et al. (US PGPUB No. 2017/0338952), Zhao et al. (US PGPUB No. 2018/0351734), Lowans et al. (US PGPUB No. 2013/0251145), Takahashi et al. (US PGPUB No. 2015/0215122), Fu et al. (US PGPUB No. 2016/0248581), Pearson et al. (US PGPUB No. 2004/0184603), Berzanskis et al. (US PGPUB No. 2005/0063547), Khalid et al. (US PGPUB No. 2011/0188659), Baba (US PGPUB No. 2013/0051559), Berzanskis (US PGPUB No. 2006/0212936), Vig et al. (US PGPUB No. 2005/0286723), Gong et al. ("Applied Research on Quantum Key Distribution Technology in Distributed Space TT&C Network", IEEE, doi: 10.1109/WICOM.2009.5302783, 2009, pp. 1-4), Pattaranantakul et al. ("Secure and efficient key management technique in quantum cryptography network", IEEE, doi: 10.1109/ICUFN.2012.6261711, 2012, pp. 280-285) and Techateerawat ("Network Management System for Quantum Key Distribution", IEEE, doi: 10.1109/ITNG.2012.58, 2012, pp. 807-808), do not alone or in combination teach the recited features of independent claims 1, 16 and 18. While the references disclose some of the principle features of the claimed invention, the combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, claimed invention combines a quantum cryptographic key exchanged with intermediary nodes with a local secret key. Furthermore, two other cryptographic keys are exchanged between the two nodes over a quantum network and a classical network.  These along with the other recited features of independent claims 1, 6 and 18 and there dependent claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        July 4, 2021